Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the Restriction/Election filed on 11/02/2021. Claims 1-20 are pending.
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 11/02/2021 is acknowledged. Claims 1-20 are generic to Species I.
Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on foreign priority to 2019-093546 , filed 05/17/2019 claims foreign priority to 2019-075406 , filed 04/11/2019. 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner Notes
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims below. Although the specified citations are representative teachings and are applied to the specific limitations within the claims, other passages, internally cited references, and figures may apply. In preparing a response, it is respectfully requested that, the applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by reference(s) or as disclosed by the examiner.
Claim Objections
Claim 1 objected to because of the following informalities:  line 10; missing semicolon “;” or coma “,” after the conditional expression “−0.20<f3/f<−0.05” and before “where”.  Appropriate correction is required.
Claims 3-6, 8, 11-13, 17-19 are objected to because of the following informalities:  line 3; missing semicolon “;” or coma “,” after the conditional expression and before “where”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, “wherein the following conditional expression is satisfied:
ρGp≤3.00 [g/cm3] where ρGp is a specific gravity of a material of every positive lens included in at least one of the first lens unit and the second lens unit”, renders the claim indefinite because it is unclear what the “ρGp is a specific gravity of a material of every positive lens included in at least one of the first lens unit and the second lens unit” is this value an average of all of the positive lens that are included in at least one of the first lens unit and the second lens unit, a single specific gravity value of a material in at least one of the positive lens of the first lens unit, or a single specific gravity value of a material in at least one of the positive lens of the second lens unit or a single specific gravity value of material in at least one of the first lens unit and of the second lens unit. This ρGp limitation needs clarification. Additionally to the issues presented above, when referring or claiming a relative density, or specific gravity it is the ratio of the density (mass of a unit volume) of any substance to the density of a given reference material. Specific gravity for liquids is nearly always measured with respect to water at its densest (at 4 °C or 39.2 °F); for gases, the reference is air at room temperature (20 °C or 68 °F). The term "relative density" is often preferred in scientific usage. Specific gravity is commonly used in industry as a simple means of obtaining information about the concentration of solutions of various materials such as brines, sugar solutions (syrups, juices, honeys, brewers wort, must, etc.) and acids. Therefore, a Specific gravity as a ratio is a dimensionless or unitless quantity as it is a ratio of either densities or weights. As for the units being claimed "g/cm", this is a unit of density, therefore from the definition above it is unclear what and how does this limitation limit by this conditional expression? The filed specifications in para [0083-0086] has no detailed definition. Appropriate correction required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosoi et al. (US20200026047A1).
Independent claim 1, Hosoi teaches an optical system consisting of (see Fig. 4, embodiment 4, data Tables 13-16; [0131] imaging lens e.g. 1), in order from an object side to an image side: 
a first lens unit having a positive refractive power (see [0131] “the first lens group GR1 having the positive refractive power and including the plurality of optical elements” or see table 16, GR1 focal length 635.707, with positive refractive power); 
a second lens unit having a positive refractive power (see [0131] “the second lens group GR2 having the positive refractive power” or see table 16, GR2 focal length 133.07, with positive refractive power); and 
a third lens unit having a negative refractive power (see [0131] “the third lens group GR3 having the negative refractive power are disposed in order from the object side toward the image plane side” or see table 16, GR3 focal length -45.437, with negative refractive power), 
wherein a distance between adjacent lens units changes during focusing (see Fig. 4, Table 13, see surface 14, and surface 17, for distance Di movement when focusing for first lens group GR1 and GR2), wherein the second lens unit moves during the focusing (see Fig. 4, [0132] “In each of the imaging lenses 1 to 5, the second lens group GR2 travels on the optical axis to the object side upon the focusing from the object at the infinity to the object at the short distance”), and 
 wherein the following conditional expression is satisfied:
−0.20<f3/f<−0.05  (see [0131] “the third lens group GR3 having the negative refractive power are disposed in order from the object side toward the image plane side” or see table 13, GR3 focal length f3 e.g. -45.437, and from Table 2, Focal length f e.g. 388.01, gives value e.g. -0.10)
where f is a focal length of the optical system focused on an object at infinity (from Table 2, Focal length f e.g. 388.01) and f3 is a focal length of the third lens unit (see table 4, GR3 focal length f3 e.g. -42.589).
Claim 20, Hosoi teaches an imaging apparatus comprising: the optical system according to claim 1 (see Fig. 4 and Fig. 19, imaging lens e.g. 11); and an image sensor configured to receive an image formed by the optical system (see Figs. [0115] “an optical system including an imaging lens 11; and an imaging device 12 such as CCD (Charge Coupled Devices) or CMOS (Complementary Metal Oxide Semiconductor). The imaging device 12 converts an optical image formed by the imaging lens 11 into an electric signal, to thereby output an imaging signal (an image signal) that corresponds to the optical image. Any of the imaging lenses 1 to 9 of the respective configuration examples illustrated in FIG. 1 to FIG. 9 is applicable as the imaging lens 11”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoi et al. (US20200026047A1), as applied to claim 1 above, and further in view of of Eguchi (US20130194487A1).
Claim 2, Hosoi teaches the invention of claim 1, wherein the third lens unit consists of (see Fig. 4, [0131] “the third lens group GR3 having the negative refractive power are disposed in order from the object side toward the image plane side” or see table 16, GR3 focal length -45.437, with negative refractive power), in order from an object side to an image side, 
a first partial unit having a negative refractive power (see data Table 13, from third lens unit GR3, the first partial unit e.g. Lens L31-L36, surfaces 18-27, calculated focal length e.g. -106, having a negative refractive power), 
a second partial unit having a negative refractive power (see data Table 13, from third lens unit GR3, the first partial unit e.g. Lens L37-L38, surfaces 28-30, calculated focal length e.g. -87.52, having a negative refractive power), 
a third partial unit having a positive refractive power (see data Table 13, from third lens unit GR3, the first partial unit e.g. Lens L39-L40, surfaces 31-34, calculated focal length e.g. 58.59, having a positive refractive power), and 
Hosoi does not explicitly teach wherein the second partial unit moves in a direction including a component orthogonal to an optical axis during image stabilization.
However Eguchi teaches an image pickup optical system, wherein the second partial unit moves in a direction including a component orthogonal to an optical axis during image stabilization (see Fig. 8A, [0144] “The second lens subunit L32 has an image stabilization function”).
Therefore, Eguchi teaches wherein the second partial unit moves in a direction including a component orthogonal to an optical axis during image stabilization as it enables correcting blurs of a captured image generated when the image pickup optical system L0 vibrates (compensations of the oscillation) by moving the second lens subunit ([0101). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the imaging lens from Hosoi to have wherein the second partial unit moves in a direction including a component orthogonal to an optical axis during image stabilization according to the teaching from Eguchi for the purpose of correcting blurs of a captured image generated when the image pickup optical system L0 (compensations of the oscillation) by moving the second lens subunit (Eguchi, [0101]).

Claim 3, Hosoi teaches the invention in claim 2, wherein the following conditional expression is satisfied:
0.01<D3A/f<0.05 (see Fig. 4, embodiment 4, data Table 13, D3A, surface 27, given distance e.g. 33.92, for the first partial unit from surface 18-27, and second partial unit surfaces 28-30, and given from table 14, focal length f from value e.g. 485, gives a value of 0.06, very close to claimed value) where D3A is a distance on the optical axis between the first partial unit and the second partial unit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to optimize distance on the optical axis between the first partial unit and the second partial unit and focal length of the lens system to be within the claimed range since provides an imaging lens that makes it possible to achieve a telescopic lens that is small in size and light in weight while maintaining high image-forming performance (see Hosoi [0007]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to optimize to optimize distance on the optical axis between the first partial unit and the second partial unit and focal length in order to provide an imaging lens that makes it possible to achieve a telescopic lens that is small in size and light in weight while maintaining high image-forming performance (see Hosoi [0007]), (In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235).
Claim 5, Hosoi teaches the invention in claim 2, wherein the following conditional expression is satisfied: 
−1.20<f3A/f<−0.20 (see data Table 13, from third lens unit GR3, the first partial unit e.g. Lens L31-L36, surfaces 18-27, calculated focal length f3A e.g. -106, and given from table 14, focal length f from value e.g. 485, value e.g. -0.21) where f3A is a focal length of the first partial unit.

Claims 1-2, 4, 7-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi (US20130194487A1).
Independent claim 1, Eguchi teaches an optical system consisting of (see Figs 8A-8B, embodiment 8, from data tables [0163-0164], [0142] an image pickup optical system e.g. L0), in order from an object side to an image side: 
a first lens unit having a positive refractive power (see Figs 8A-8B, from data table [0164], first lens unit e.g. L1, from Table lens unit data, given focal length e.g. 158.15, first lens unit e.g. L1 has positive refractive power); 
a second lens unit having a positive refractive power (see Figs 8A-8B, from data table [0164], second lens unit e.g. L2, from Table given focal length e.g. 158.32, second lens unit e.g. L2 has positive refractive power); and 
a third lens unit having a negative refractive power (see Figs 8A-8B, from data table [0164], third lens unit e.g. L3, from Table given focal length e.g. -63.72, third lens unit e.g. L3 has negative refractive power), 
wherein a distance between adjacent lens units changes during focusing (see Fig. 8A, [0145] “Focusing from the infinitely distant object to the short-range object is performed by moving the third lens unit L3 to the image plane side”. Examiner note – a distance between adjacent lens units e.g. L2 and L3 change during focusing when the third lens unit e.g. L3 moves during the focusing),
wherein the following conditional expression is satisfied:
−0.20<f3/f<−0.05 (see Figs 8A-8B, from data table [0164], lens unit data for third lens unit focal length f3 e.g. -63.72, from table [0163] given focal length of the optical system f e.g. 585.02, gives ratio value e.g. -0.1089) 
where f is a focal length of the optical system focused on an object at infinity (see table [0163] given focal length of the optical system f e.g. 585.02) and f3 is a focal length of the third lens unit (see data table [0164], lens unit data for third lens unit focal length f3 e.g. -63.72).
Eguchi in embodiment 8, does not explicitly teach wherein the second lens unit moves during the focusing.
However, Eguchi in first embodiment, teaches wherein the second lens unit moves during the focusing (see Fig. 2, [0122] “Focusing from the infinitely distant object to the short-range object is performed by moving the second lens unit L2 to the image plane side on the optical axis”).
Therefore, Eguchi teaches wherein the second lens unit moves during the focusing as it enables a small and lightweight lens unit located on the image side of the first lens unit and focusing a small driving unit becomes much easier than focusing achieved by moving the entire optical system or the entire first lens unit L1 ([0048). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the eight embodiment from Eguchi to have wherein the second lens unit moves during the focusing according to the teaching of the second embodiment from Eguchi for the purpose of having a small and lightweight lens unit located on the image side of the first lens unit and focusing a small driving unit becomes much easier than focusing achieved by moving the entire optical system or the entire first lens unit L1 (Eguchi, [0048]).

Claim 2, Eguchi teaches the invention in claim 1, wherein the third lens unit consists of (see Figs 8A-8B, from data table [0164], third lens unit e.g. L3), in order from an object side to an image side, a first partial unit having a negative refractive power (see Figs 8A-8B, from data table [0164], [0144] includes a first partial unit e.g. L31 with a focal length f31 e.g. -92.45, having a negative refractive power), a second partial unit having a negative refractive power (see Figs 8A-8B, from data table [0164], [0144] includes a second partial unit e.g. L32 with a focal length f32 e.g. -42.94, having a negative refractive power), a third partial unit having a positive refractive power (see Figs 8A-8B, from data table [0164], [0144] includes a third partial unit e.g. L33 with a focal length f33 e.g. 80.87, having a positive refractive power), and wherein the second partial unit moves in a direction including a component orthogonal to an optical axis during image stabilization (see Fig. 8A, [0144] “The second lens subunit L32 has an image stabilization function”).
Claim 4, Eguchi teaches the invention in claim 2, wherein the following conditional expression is satisfied:
−0.30<f3B/f<−0.05 (see data Table [0164] from lens unit data, second partial unit e.g. L32 focal length f3B=f32, e.g. -42.94, from data [0163] focal length f e.g. 582.02, value e.g. -0.073) where f3B is a focal length of the second partial unit (see data Table [0164] from lens unit data, second partial unit e.g. L32 focal length f3B=f32, e.g. -42.94, from data [0163] focal length f e.g. 582.02).
Claim 7, Eguchi teaches the invention in claim 2, wherein the second partial unit consists of at least a single positive lens and at least a single negative lens (see Figs 8A-8B, from data table [0164], [0144] includes a second partial unit e.g. L32, lens e.g. L12, surface 19, has focal length e.g. 167.93, is positive lens and lens e.g. L13, surface 20, has focal length -56.13, is negative lens, from the single lens data table).
Claim 8, Eguchi teaches the invention in claim 1, wherein the following conditional expression is satisfied:
0.40<L/f<0.70 where L is an overall lens length of the optical system in the state focusing on an object at infinity (see Figs 8A-8B, from data table [0164], given lens length L e.g. 330, and focal length of the system f e.g. 585.02, a value e.g. 0.56).
Claim 9, Eguchi teaches the invention in claim 1, wherein the first lens unit consists of four or less lenses (see Figs 8A-8B, from data table [0164], [0144] includes a first partial unit e.g. L31, from surfaces 16 to 18, from table single lens data, includes lens L10 to L11, therefore consists of four or less lenses).
Claim 10, Eguchi teaches invention of claim 1, wherein the first lens unit includes a diffractive optical element (see Figs 8A-8B, from data table [0164], first lens unit e.g. L1, from Table lens unit data, see [0142] “One cemented lenses is included in the first lens unit L1. The cemented lens constitutes the diffractive optical element DOE” from lens data, surface 5-8).
Claim 11, Eguchi teaches invention of claim 10, wherein the following conditional expression is satisfied: 4.50≤fDOE/f≤30.00 (see Figs 8A-8B, from data table [0164], first lens unit e.g. L1, from Table lens unit data, see [0142] “One cemented lenses is included in the first lens unit L1. The cemented lens constitutes the diffractive optical element DOE” from lens data, using lens data for surface 5-8, calculated fDOE e.g. 7841.7957, and from data [0163] focal length f e.g. 582.02, value is e.g. 13.40) where fDOE is a focal length of a diffractive surface of the diffractive optical element.
Claim 12, Eguchi teaches invention of claim 1, wherein the following conditional expression is satisfied: 0.20≤f1/f≤1.60 (see Figs 8A-8B, from data table [0164], first lens unit e.g. L1, from Table lens unit data, given focal length f1 e.g. 158.15, and from data [0163] focal length f e.g. 582.02, value is e.g. 0.27) where f1 is a focal length of the first lens unit.
Claim 13, Eguchi teaches invention of claim 1, wherein the following conditional expression is satisfied: 0.10≤f2/f≤0.72 (see Figs 8A-8B, from data table [0164], second lens unit e.g. L2, from Table lens unit data, given focal length f2 e.g. 158.32, and from data [0163] focal length f e.g. 582.02, value is e.g. 0.27) where f2 is a focal length of the second lens unit.
Claim 14, Eguchi teaches invention of claim 10, wherein the first lens unit consists of, in order from an object side to an image side (see Figs 8A-8B, from data table [0164], first lens unit e.g. L1), 
Eguchi in eight embodiment, does not explicitly teach a first partial unit having a positive refractive power that includes the diffractive optical element, and a second partial unit having a negative refractive power disposed with a distance from the first partial unit.
However, Eguchi in second embodiment, teaches a first partial unit having a positive refractive power that includes the diffractive optical element (see Fig. 2, [0119] “The first lens unit L1 includes four positive lens elements, one optical element NLF made of a solid material, and one negative lens element. Two cemented lenses are included in the first lens unit L1. The cemented lens on the object side among these two cemented lenses includes two positive lens elements and constitutes the diffractive optical element DOE”. See data [0151], the first partial unit, surfaces 1-5, Lens L1-L3, using data the calculated focal length e.g. 138.58, with positive refractive power and includes DOE, see Fig. 2A), and a second partial unit having a negative refractive power disposed with a distance from the first partial unit (See Fig. 2A, lens data [0151], the second partial unit, surfaces 6-9, Lens L4-L6, using data the calculated focal length e.g. -583.12, with negative refractive power and it disposed with a distance see data surface 5, distance e.g. 17.85).
Therefore, Eguchi in second embodiment teaches a first partial unit having a positive refractive power that includes the diffractive optical element, and a second partial unit having a negative refractive power disposed with a distance from the first partial unit as it enables each embodiment to arrange the diffractive optical element DOE on the object side of the intersection between the paraxial chief ray and the optical axis, and corrects both the longitudinal chromatic aberration and the lateral chromatic aberration ([0044). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the eight embodiment from Eguchi to have a first partial unit having a positive refractive power that includes the diffractive optical element, and a second partial unit having a negative refractive power disposed with a distance from the first partial unit according to the teaching of the second embodiment from Eguchi for the purpose of having the diffractive optical element DOE on the object side of the intersection between the paraxial chief ray and the optical axis, and corrects both the longitudinal chromatic aberration and the lateral chromatic aberratio (Eguchi, [0044]).
Claim 15, Eguchi teaches invention of claim 14, wherein the diffractive optical element is provided on a lens closest to the object side in the first partial unit (see Fig. 2, [0119] “The first lens unit L1 includes four positive lens elements, one optical element NLF made of a solid material, and one negative lens element. Two cemented lenses are included in the first lens unit L1. The cemented lens on the object side among these two cemented lenses includes two positive lens elements and constitutes the diffractive optical element DOE”. See data [0151], the first partial unit, surfaces 1-5, Lens L1-L3, using data the calculated focal length e.g. 138.58, with positive refractive power and includes DOE, see Fig. 2A).
Claim 16, Eguchi teaches invention of claim 14, wherein the diffractive optical element is provided on a second lens from the object side in the first partial unit (see Fig. 2, [0119] “The first lens unit L1 includes four positive lens elements, one optical element NLF made of a solid material, and one negative lens element. Two cemented lenses are included in the first lens unit L1. The cemented lens on the object side among these two cemented lenses includes two positive lens elements and constitutes the diffractive optical element DOE”. See data [0151], the first partial unit, surfaces 1-5, Lens L1-L3, using data the calculated focal length e.g. 138.58, with positive refractive power and includes DOE, from the table in [0151], the diffractive surface of the DOE is in second lens surface 2).
Claim 17, Eguchi teaches invention of claim 14, wherein the following conditional expression is satisfied: 0.09≤f1a/f1≤1.20 (See data [0151], the first partial unit, surfaces 1-5, Lens L1-L3, using data the calculated focal length e.g. 138.58, and from data [0163] focal length f e.g. 582.02, value is e.g. 0.23) where f1a is a focal length of the first partial unit.
Claim 18, Eguchi teaches invention of claim 14, wherein the following conditional expression is satisfied: −1.60≤f2b/f1≤−0.03 (See Fig. 2A, lens data [0151], the second partial unit, surfaces 6-9, Lens L4-L6, using data the calculated focal length e.g. -583.12 and from data [0163] focal length f e.g. 582.02, value is e.g. -1.00) wherein f1b is a focal length of the second partial unit.
Claim 19, Eguchi teaches the invention in claim 1, wherein the following conditional expression is satisfied: ρGp≤3.00 [g/cm3] where ρGp is a specific gravity of a material of every positive lens included in at least one of the first lens unit and the second lens unit (see [0007] “an optical system that reduces an overall lens weight by using this method to correct the chromatic aberration, to shorten the overall lens length (distance from the first lens surface to the image plane), and to make a lens of a glass material having a comparatively small specific gravity”. Examiner note – this conditional expression needs clarification due to the 112b issues addressed above section 7).
Claim 20, Eguchi teaches an imaging apparatus comprising: the optical system according to claim 1 (see Figs 8A-8B, from data tables [0163-0164], [0142] an image pickup optical system e.g. L0); and an image sensor configured to receive an image formed by the optical system (see Figs. 8A-8B and Figs. 9; [0168-0169] image pickup e.g. 10 from embodiments 1-8, and image sensor e.g. 7 such as CCD sensor and a Cmos or silver film1).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: 
With respect to claim 6, the prior art from record fails to teach the elements 

recited in claim 6, as follows:

Hosoi and Eguchi prior art in claim 2, wherein the following conditional expression is satisfied:
−4.00<(1−β3B)×β3C<−2.00 where β3B is a lateral magnification of the second partial unit, and β3C is a lateral magnification of the third partial unit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872 
/MARIN PICHLER/Primary Examiner, Art Unit 2872